Citation Nr: 0111414	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-14 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

In May 1998 the RO denied the veteran's claim for service 
connection for posttraumatic stress disorder (PTSD).  The 
veteran filed a NOD in October 1998, and submitted an 
additional statement in June 1999.  A SOC was issued in May 
2000 which continued the denial of the veteran's claim.  The 
appeal was perfected in June 2000.


REMAND

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Establishing service connection for PTSD requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000).

Furthermore, if the veteran did not engage in combat with the 
enemy, or the claimed stressors are not related to combat, 
then the claimant's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See 
Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 
§ 1154(b); 38 C.F.R. § 3.304(f).  If, however, the veteran 
was not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors."

In this case, the veteran, while acknowledging that he was 
not in combat, is essentially claiming that as a result of 
stressors he experienced during his active service in 
Vietnam, he now has PTSD.  He has alleged several stressors 
to support his claim.  These include (1) being subjected to 
rocket and mortar attacks at least twice per month, and, 
after these attacks, being ordered to sweep the area; (2) the 
"daily observance of dead bodies" from incoming mortar 
rounds, including "dead friends, babies"; (3) serving as a 
helicopter mechanic on a helicopter base that was always 
under fire, which always made him feel his life was in 
danger; (4) several experiences where he had to defend 
himself and shoot many Vietcong.

In May 2000, the veteran was afforded a VA psychiatric 
examination.  He reported constant feelings of stress and 
anxiety, being "always on his toes", and being intolerant 
of loud noises and crowds.  He reported experiencing episodes 
of chest pain and shortness of breath, which last for several 
minutes and occurred approximately two to three times per 
week.  He stated that two or three times per week, he had 
nightmares of his experiences in Vietnam which caused him to 
wake up.  He reported being irritable and angry.  He stated 
that he constantly has thoughts regarding his experiences in 
Vietnam.  He claimed to have made one attempt at suicide in 
the early 1970's after overdosing on medication.  The 
examiner noted that the veteran's symptoms were consistent 
with PTSD and diagnosed the veteran as having PTSD.

Notwithstanding this diagnosis, the Board is unable to 
determine from this examination if the veteran has PTSD.  
There is no record of any testing performed to support the 
diagnosis, and although there is reference to two of the 
veteran's claimed stressors, the report of examination does 
not relate his diagnosis to his service in Vietnam, or to any 
of his stressors.  The Court has held that when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  The veteran 
should be afforded another VA examination to determine 
whether he has PTSD, and, if so, whether there is any link 
between a diagnosis of PTSD and any verified stressors 
relating to experiences in Vietnam.

The Board notes that the RO has not referred the stressor 
information provided by the veteran to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in an 
attempt to verify the claimed stressors.  In this respect, 
the Board acknowledges that the information provided by the 
veteran probably is not as complete as the USASCRUR will need 
to verify the existence of the appellant's claimed stressor.  
Nevertheless, the provisions of the VA Adjudication Procedure 
Manual M21-1 (Manual M21-1) pertaining to the adjudication of 
PTSD provide objective or supportive evidence of the alleged 
in service traumatic stressors, it is necessary to develop 
this evidence."  Manual M21-1, Part VI, 7.46(f)(2).  
Accordingly, as the development outlined in Manual M21-1, 
includes providing the information submitted by the veteran 
to the USASCRUR, such development is mandatory.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminated the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2. The RO should request another 
statement from the veteran, containing as 
much detail as possible regarding the 
stressors that he was exposed to during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Vietnam, 
duty assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

3. Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary and all associated documents 
showing the units to which the veteran was 
assigned while in Vietnam should be sent 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
formerly the "United States Army and 
Joint Services Environmental Support Group 
(ESG)", 7798 Cissna Road, Springfield, VA 
22150.  See VA Manual M21-1, Part VI, 
Paragraph 7.46 (1992).  They should be 
requested to provide any information to 
show whether the veteran was engaged in 
combat with the enemy and to corroborate 
the veteran's alleged stressors.  A copy 
of the veteran's DD214 and his 201 file, 
if available, should also be forwarded to 
the USASCRUR with the request.

4. Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the 
appellant "engaged in combat with the 
enemy."  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must specify 
which stressor or stressors in service it 
has determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

5. If and only if the RO determines the 
existence of verified stressors, then the 
veteran should be scheduled for a VA 
psychiatric examination.  The examination 
should be conducted with consideration of 
the criteria for posttraumatic stress 
disorder and other psychiatric disorders.  
The RO must specify, for the examiner, the 
stressor or stressors that the RO has 
determined are established by the record.  
The examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
include a detailed account of all 
pathology found to be present.  If there 
are different psychiatric disorders than 
posttraumatic stress disorder, the 
psychiatrist should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  If a 
diagnosis of posttraumatic stress disorder 
is appropriate, the examiner should 
specify the credible "stressors" that 
caused the disorder and the evidence upon 
which they relied to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressors(s) the veteran reexperiences and 
how he reexperiences them.

     The psychiatrist should describe how 
the symptoms of posttraumatic stress 
disorder affect the veteran's social and 
industrial capacity.  The report of 
examination should include a complete 
rationale for all opinions expressed.  All 
necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder are 
to be accomplished.  Copies of the test 
results should be included with the 
examination report.  The examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the physician includes 
a definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be made 
in accordance with the American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed., 
1994).  The entire claims folder and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the examination.

Upon completion of the foregoing development, the RO should 
readjudicate this claim.  If the benefit sought on appeal 
remains denied, the appellant and his representative should 
be provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



